Citation Nr: 1614236	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-23 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 13, 2006, for the award of service connection for PTSD, including based upon clear and unmistakable error (CUE) in June 2004 and July 2004 RO rating decisions. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the October 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective April 13, 2006.  Thereafter in the July 2008 rating decision, the RO denied an earlier effective date for the grant of service connection for PTSD.

In April 2015, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  The Veterans Benefits Management System contains additional relevant records, including the transcript of the Board hearing.  The Virtual VA electronic claims processing system contains additional VA treatment records and other documents duplicative of what is contained in the paper claims file and VBMS.  

The issue of an increased evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In unappealed rating decisions in June 2004 and July 2004, the RO denied the Veteran's claim for service connection for PTSD for lack of a verified stressor or confirmation of combat service.  

2.  The Veteran filed to reopen his previously denied claim for service connection for PTSD on April 13, 2006.  

3.  There was no informal or formal claim, or written intent to file a claim for service connection for PTSD dated after the July 2004 RO denial and prior to the April 13, 2006, claim to reopen. 

4.  In an October 2007 rating decision, the RO granted service connection for PTSD effective April 13, 2006; the Veteran perfected an appeal regarding the effective date of that grant.  

5.  It is not shown that the applicable statutory and regulatory provisions existing at the time of the 2004 rating decisions were incorrectly applied, such that they involved undebatable error, which had they not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSION OF LAW

The requirements for an effective date earlier than April 13, 2006, for the grant of service connection for PTSD, to include based on CUE have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.159, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2008, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for the grant of service connection for PTSD arises from his disagreement with the effective dates assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any case, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015).  The Veteran has not contended otherwise.  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, a RO official or Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties: (1) fully explaining the issues and 
(2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  This was done during the April 2015 hearing before the Board as the VLJ explained the criteria for earlier effective date, to include evidence that the stressor should have been verifiable at the time of the original claim.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  The Veteran has not asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned April 13, 2006, for the grant of service connection for PTSD.  He contends that the effective date should be in 2004 when he initially filed for service connection.  The Veteran argues that he was diagnosed with PTSD prior to the initial denial of his claim in 2004 and that he was not apprised to submit specific stressor information when he first submitted his claim.    

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999).  The Board notes that section 3.155 was recently amended; however, the version above is applicable to the instant claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2).  The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his current application.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); Rudd v. Nicholson, 20 Vet. App. 296, 299-00 (2006).

However, there is another exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  In this regard, newly discovered service treatment records can serve as a basis for providing an early effective date.  38 C.F.R. § 3.156(c) (2015).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).

Service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1). 

Service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2); Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008). 

An award made based "all or in part" on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. 
§ 3.156(c)(3) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.").  "In this sense the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits maybe granted."  Vigil, 22 Vet. App. at 66-67. 

In summary, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim should simply be reviewed on a de novo basis.  Besides not having to submit new and material evidence, the benefit of this provision is to assign the earliest possible effective date without the claimant having to demonstrate CUE in a prior final determination, if the service connection claim is granted.  This provision was meant to allow VA to reconsider decisions and retroactively evaluate disability in a fair manner on the basis that a claimant should not be harmed by an administrative deficiency of the government.  Thus, 38 C.F.R. § 3.156(c) has the potential to offer an earlier effective date in the present case.

In this case, the basic facts are not in dispute.  The Veteran initially filed a claim for service connection for PTSD in March 2004.  The Veteran did not submit any information regarding a stressor or combat status.  The Veteran's DD-214 indicated he served in Vietnam.  His service personnel records indicate participation in at least two counteroffensives, but did not verify combat participation.  VA treatment records indicate positive PTSD screening.  The RO sent the Veteran a letter in April 2004 requesting information regarding his stressors.  

In an unappealed June 2004 rating decision, the RO denied service connection for PTSD finding that the evidence did not demonstrate any in-service stressor or combat status.  The Veteran re-submitted personnel records.  In a July 2004 rating decision, the RO denied service connection for PTSD indicating that there was no evidence of combat or an in-service stressor.  The RO specifically noted that the Veteran had not returned his combat stressor questionnaire and instead indicated that during service he maintained a combat rotary aircraft.  The Veteran did not appeal nor submit new and material evidence within one year.  

On April 13, 2006, the Veteran filed an application to reopen a claim of service connection for PTSD.  As part of that application, a VA medical practitioner noted that the Veteran served with the 101st Airborne and Special Forces and listed several in-service stressors, including being under attack and seeing dead people as part of his duties.  That VA psychologist also provided a diagnosis of PTSD and a positive nexus opinion.  Additionally, the Veteran provided information regarding an in-service helicopter incident as a stressor.  In April 2007, that incident was verified via the Joint Services Records and Research Center (JSRRC).  In an October 2007 2010 rating decision, the RO granted service connection for PTSD and assigned an effective date of April 13, 2006, the date of receipt of the Veteran's petition to reopen.  

Because the claim for service connection for PTSD was denied in the June 2004 and July 2004 final rating decisions, the effective date of awards of service connection for PTSD is governed by the rules related to claims which are reopened with new and material evidence.  See 38 U.S.C.A. § 7104 (West 2014). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

In this case, the Board finds no evidence of an informal or formal claim for service connection for PTSD, or a written intent to file an application to reopen his previously denied claim filed after the July 2004 denial and prior to the April 13, 2006, application to reopen.  Notably, there is no correspondence between VA and the Veteran in the claims folder from the July 2004 RO rating decision to the April 2006 claim to reopen.  Subsequent to the April 2004 decision denying service connection, it was not until April 13, 2006, that the Veteran submitted a statement alleging entitlement to service connection for PTSD.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim for service connection on April 13, 2006.  There is no legal entitlement to an earlier effective date of service connection for PTSD.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Also, while additional service personnel records were received after the 2004 rating decisions, they were copies of records already of record in 2004.  Therefore, there is no exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  See 38 C.F.R. § 3.156(c).

Because the Veteran did not appeal the previously denied rating decisions in 2004, the Veteran cannot challenge an effective date with a freestanding earlier effective date claim in the absence of CUE.  See Rudd, 20 Vet. App. at 299-300 (noting that a freestanding claim for an earlier effective date "vitiates the rule of finality" and should be dismissed). 

Here, the Veteran asserts that there was CUE in the 2004 rating decisions because the RO stated that it was unable to verify an in-service stressor related to service and it needed information showing participation in combat.  He recited the June 2004 rating decision regarding if there was evidence of combat and the claimed stressor is related to combat in the absence of evidence to the contrary and if the claimed stressor is consistent with the Veteran's service, occurrence of the stressor could be established by the Veteran's lay testimony alone.  He contends that there was CUE by the RO by not confirming his duties within a combat battalion.  

As to the Veteran's contention, the Board finds it does not constitute CUE.  As pointed out by the RO in the July 2004 rating decision, despite having been sent a PTSD questionnaire, the Veteran failed to fill it out and return it to the RO.  Although the Veteran submitted a statement in June 2004, he indicated that he "maintained a combat rotary airline in a hot landing. . .it is an intrusive memory.. . . I can not [sic] share with you all the details of an aviator combat veteran from the door. . .the result are an everlasting experience."  The Veteran's claim was ultimately granted based on a completed PTSD questionnaire submitted with the April 2006 claim.  In that document, he clearly set forth his in-service combat stressors of four service members being his unit being killed and observing dead bodies in his mission flights, which were then formally confirmed by the JSRRC.  At the time of his 2004 claim, the Veteran's statement was vague as to stressors and while he asserted combat, he did not provide any details that he later provided in 2006.  Likewise, his service personnel records did not demonstrate combat status.  Although the Veteran asserts that as a combat Veteran his lay assertions can establish combat stressors, he provided no details as to his stressors with his initial claim in 2004.  In short, there is no evidence that the correct facts were not before the RO at the time of 2004 decisions.  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for his PTSD is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE.

In summary, the Board finds that the Veteran has not alleged an error of fact or law in the June 2004 or July 2004 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  There is no evidence that the correct facts, as they were known in 2004, were not before the RO.  Based on the foregoing, the Board concludes that there was no CUE in the June 2004 and/or July 2004 rating decisions.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. § 20.1411(a) (2015).  Therefore, an effective date prior to April 13, 2006, for the grant of service connection is not warranted. 


ORDER

Entitlement to an effective date earlier than April 13, 2006, for the award of service connection for PTSD, including based upon CUE in June 2004 and July 2004 RO rating decisions denying service connection for PTSD is denied. 


REMAND

As to the increased rating claim for PTSD, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).
The Veteran was last afforded an examination in May 2014.  Review of the examination report, the Veteran's substantive appeal, and testimony from his April 2015 hearing shows that his symptoms may have worsened since that examination.  For example, the 2014 VA examination report did not reflect memory loss, panic attacks more than three times a week, hypervigilance daily, mood changes, difficulty trusting people, anxiety, and difficulty maintaining or establishing effective relationships.  However, his substantive appeal and hearing testimony reflects all of these symptoms.  Therefore, he should be afforded an examination to determine the current severity of his PTSD. 

On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment, to specifically include those dated from October 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
	
4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


